DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-14 are cancelled and claim 15 is amended. Claims 15-30 filed 5/3/21 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/21 has been entered.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claims 15-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claims 15-30 are directed to systems, therefore the claims fall under a statutory class of invention.    

The independent claims recite the following steps which fall under commercial or legal interactions, and are done by using generic computing components: maintaining account information, process and record correlation information, processing data requests received from and transmitting data request responses, receiving and transmitting a message and response. 
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of transaction card package assembly with generally recited computer elements such as a datastore, transaction card package assemblies, samples, point of sale terminal interface, sample correlation unit, data request unit, card issuer authorization system interface, sample issuer system interface, and merchant system interface. Accordingly, the datastore, transaction card package assemblies, samples, point of sale terminal interface, sample correlation unit, data request unit, card issuer authorization system interface, sample issuer system interface, and merchant system interface computer elements do not integrate the abstract idea into a practical application because they do not impose any 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a datastore, transaction card package assemblies, samples, point of sale terminal interface, sample correlation unit, data request unit, card issuer authorization system interface, sample issuer system interface, and merchant system interface computer elements to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claim 16, the claim is directed to limitations which serve to limit by an activation request. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and an object is part of the abstract idea of a transaction card package assembly.
Regarding dependent claims 17-18 and 21-22 and 25, the claims are directed to limitations which serve to limit by a correlation request/instruction. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and an object is part of the abstract idea of a transaction card package assembly.

Regarding dependent claims 20, 24, 27, and 29-30, the claims are directed to limitations which serve to limit by a redemption request. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. The claim further defines the abstract idea, and an object is part of the abstract idea of a transaction card package assembly.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sample correlation unit and data request unit in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 103
9. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made. 
10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 (a) are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. 	Claims 15-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh et al (2008/0114696) in view of Arthur et al (2006/0261154), Roshkoff (2004/0254837), and Kingsborough et al (2007/0251994).
Re Claim 15: Singh discloses comprising: 
a datastore maintaining account information for a plurality of transaction card package assemblies, a plurality of samples, and any correlations between the two (see [0007] discloses database); 
a point of sale terminal interface for receiving and transmitting a message and response with a point of sale terminal (see P.O.S. processor in Figure 3); 
a data request unit for processing data requests received from and transmitting data request responses to a transaction card package assembly interested party (see [0025] variable amount requested, [0027, 0036] discloses activation/deactivation requests); 
a card issuer authorization system interface for receiving and transmitting a message and response with a card issuer authorization system (see [0051] discloses a message to card vendor).
However, Singh fails to disclose the following. Meanwhile, Arthur discloses:
a merchant system interface for receiving and transmitting a message and response with a merchant system, as well as a sample issuer system interface for receiving and transmitting a message and response with a sample issuer system (see [0049] discloses message sent from point of sale device). 
From the teaching of Arthur, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Singh’s invention with Arthur’s disclosure of a merchant system interface in order for “… activating a plurality of cards… (see Arthur [0049]).”
However, Singh and Arthur fail to disclose the following. Meanwhile, Roshkoff discloses:
to determine whether a transaction card package assembly and sample are eligible for correlation at a time of purchase of the transaction card package assembly (see [0022] gives rewards such as cash or coupons using cards, [0057] microchips in cards have any information relevant to sample product 22, [0107] discloses if consumer is eligible upon consumer’s request or automatically at printing station where consumer is purchasing, [0078] discloses card kiosk generating list of money saving offers or coupons that consumer qualifies for, [0086] discloses whether consumer qualifies for special money-saving or other promotional offers). 
From the teaching of Roshkoff, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Singh’s and Arthur’s inventions with Roshkoff’s disclosure of determining eligibility in order for “… performing consumer marketing research using the consumer profile (see Roshkoff Abstract).”
However, Roshkoff, Singh, and Arthur fail to explicitly disclose the following. Meanwhile, Kingsborough discloses:
a sample correlation unit to process and record correlation instruction, and to correlate one or more sample identifications with one or more transaction card package assembly identifications (see Although in [0027-0033, 0037, 0039] of Singh discloses correlation, it does not explicitly disclose the following. [0009-0012] discloses multiple identifiers correlated between the sample and package assembly). 
From the teaching of Kingsborough, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Singh’s, Roshkoff, and Arthur’s inventions with Kingsborough’s disclosure of a sample correlation unit in order for “a transaction card package assembly… (see Kingsborough Abstract).”
Re Claim 16: Singh discloses wherein the message comprises an activation request (see [0041] discloses an activation or deactivation request).
Re Claims 17, 21: Singh discloses wherein the message comprises a correlation request (see [0027] discloses correlation).
Re Claims 18, 22, 25: Singh discloses wherein the message comprises correlation instruction (see [0027] discloses correlation).
Re Claims 19, 23, 26, 28: Singh discloses wherein the message comprises a data request (see [0007] discloses a request).
Re Claims 20, 24, 27, 29-30: Singh discloses wherein the message comprises a redemption request (see [0013-0014] discloses redeeming merchants).
Response to Arguments
12.	Applicant's arguments filed 12/30/21 have been fully considered but are not found to be convincing. First, the applicant argues that Singh does not disclose the following: “a sample correlation unit to process and record correlation instruction, and to correlate one or more sample identifications with one or more transaction card package assembly identifications.” Although Singh discloses correlation in [0027-0032], a new reference Kingsborough is used to clearly disclose this feature. 

In [0057] of Roshkoff, it states: “ In another variation of the present invention, as represented in FIGS. 2 and 3, microchips 20 are placed on or within packages 16 of sample products 22 distributed to consumers, or cards 12 having microchips 20 are affixed to the packaging 16 of sample products 22 that are then distributed to consumers. Microchips 20 are within the meaning of the term cards 12 as used herein. The computer microchips 20 can contain any information relevant to that sample product 22. If a consumer later wishes to purchase the sample product, the consumer can bring the product package 16 or card 12 having the microchip 20 to a retail store and, during checkout, the card reader is activated and accesses the information stored on the card. The consumer then receives a discount on the purchased product. The card processor also retrieves the information stored on the computer microchip relating to the product sample. Accordingly, by using the system of the current invention, companies can monitor product sampling effectiveness by capturing information regarding product sample use and/or conversion to purchase of the new product.” 
It is clear that the microchips 20 contain information about the sample product as they contain information to the sample product 22. The disclosure talks about scanning the chip or package, therefore allowing a discount on a future purchase.
	With respect to the new claim amendment of determining whether a transaction card package assembly and sample are eligible for correlation at a time of purchase of the transaction card package assembly, the Examiner used new citations in the Roshkoff reference.
Conclusion
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The best NPL prior art is found to be Nixon (Electronic waste management in California: Consumer attitudes toward recycling, advanced recycling fees, “green” electronics, and willingness to pay for e-waste recycling, NPL).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687